DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2022 has been entered.

Response to Arguments
Applicants amendments/remarks filed on October 05, 2022 regarding claims 1, 10 and 16 rejections under 35 U.S.C. 103 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art fails to discloses “…wherein each electric power generator of the plurality of electric power generators are spaced no more than two feet apart from one another; wherein the common cooling unit is positioned 100 feet or more from the electric power generation unit, and wherein the common cooling unit employs evaporation or vaporization to cool the cooling fluid…”.

The Examiner respectfully submits that one skill in the art would have found ‘obvious to try’, choosing from a finite number (at least 1 or 2 feet of space to minimize/optimize space) of identified, predictable solutions (i.e. minimizing space in a working area and/or well site), with a reasonable expectations of success (because the first and second power systems 100, 101 are paced in the outside on-site location, heat transfer due to proximity will not be an issue as compared when working in an inside location where convection cooling will be problem due to the generated heat due to proximity between power systems; while in the outside location environmental radiation heating is a major problem to solve than proximity convection heating between equipment; hence trying closed positioning/relocation of the equipment is worth trying to minimize/optimize on-site space). 
Still further, 2 feet between first and second power systems is a minimum space needed for an operator (e.g. a human person) to service the power systems for any required maintenance on the perimeter of the power equipment. Still further, Bishop ([0072]) discloses that a well site of about 14,164.0 square meters (about 3.5 acres) can be quite congested in terms of equipment and manpower. It is not unusual for about fifty (50) or more persons (see symbol 11) to be present at a well site. When factoring in support crews, there may be about seventy (70) or more persons 11 present at a typical well site during fracturing operations. Bishop ([0075]) teaches a power system, system and method effective to minimize the overall footprint at a well site by minimizing manpower, reducing fuel costs and minimizing the amount of equipment employed at a well site during fracturing operations, which also serves to reduce travel costs for transporting equipment to and from a well site. 
Moreover, Bishop ([0095]) specifically teaches that each of the members of the power system 100 described may be oriented and/or located within the perimeter as desired. 
Weightman (Figs. 1-2) discloses that distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70. The distribution unit 26 may include an arrangement of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031]. 
In other words, a typical frac spread within a well site (as disclosed by Bishop [0072]) will cover an area of about 14,164.0 square meters (about 3.5 acres or 152, 460 square foot and/or a square site location of 391 feet by 391 feet). 
Accordingly, because Weightman teaches the alternative of using just one or two centralized fluid cooling units on location to provide cooling fluid to multiple equipment units, it would have been obvious that one skill in the art would have end with a common cooling unit positioned at least 100 feet or more from the electric power generation unit as claimed.
Disposition of Claims
Claims 1-2, 5-16 and 18-23 are pending in this application.
Claims 1-2, 5-16 and 18-23 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over (BISHOP – US 2018/0298731 A1), in view of (Weightman – US 2019/0211814 A1).

With regard to claim 1, BISHOP (Fig. 4) disclose:
A system comprising:
a power generation unit (10) comprising a plurality of electric power generators (first and second power systems 100, 101), wherein the power generation unit (10) provides power to well stimulation equipment (Abstract, [0044-0045, 0073]: a manifold is designed to convey fluid from each of the frac pumps to a flow line that is fluidly connected to the well).

But BISHOP does not explicitly meet the following limitation:
(A) a common cooling unit positioned remote from the power generation unit, wherein cooling fluid from the common cooling unit is provided to each generator of the plurality of generators in the power generation unit
(B) wherein each electric power generator of the plurality of electric power generators are spaced no more than two feet apart from one another; wherein the common cooling unit is positioned 100 feet or more from the electric power generation unit, and wherein the common cooling unit employs evaporation or vaporization to cool the cooling fluid

However, regarding limitation (A) above, Weightman (Figs. 1-2) discloses distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70.  The distribution unit 26 may include an arrangements of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].
It is further noted that the general teaching of Weightman (Figs. 1-2) regarding distribution unit 26, is not only limited to cooling systems but also to other systems as well (power/fuel/electrical/hydraulic source, etc.). However, as explained above, Weightman ([0031]) discloses a clear teaching on how to have a remote cooling system that can distribute cooling fluid to each well-stimulation equipment.
Still further, one skill in the art would have a high probability of success incorporating Weightman distribution unit 26 into BISHOP plurality of generators (frac pumps 105) in order to obtain the same benefits of Weightman that includes but not limited to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP incorporating a remote common cooling unit as taught by Weightman in order to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Further on, regarding limitation (B) above, the Examiner respectfully submits that because first and second power systems 100, 101 are placed on the outside on-site location, it follows that each one can be spaced from each other to occupy the minimum space possible on the on-site location while providing the require energy to each frac pump 105.

One skill in the art would have found ‘obvious to try’, choosing from a finite number (at least 1 or 2 feet of space to minimize/optimize space) of identified, predictable solutions (i.e. minimizing space in a working area and/or well site), with a reasonable expectations of success (because the first and second power systems 100, 101 are paced in the outside on-site location, heat transfer due to proximity will not be an issue as compared when working in an inside location where convection cooling will be problem due to the generated heat due to proximity between power systems; while in the outside location environmental radiation heating is a major problem to solve than proximity convection heating between equipment; hence trying closed positioning/relocation of the equipment is worth trying to minimize/optimize on-site space). 

Still further, 2 feet between first and second power systems is a minimum space needed for an operator (e.g. a human person) to service the power systems for any required maintenance on the perimeter of the power equipment. 

Still further, Bishop ([0072]) discloses that a well site of about 14,164.0 square meters (about 3.5 acres) can be quite congested in terms of equipment and manpower. It is not unusual for about fifty (50) or more persons (see symbol 11) to be present at a well site. When factoring in support crews, there may be about seventy (70) or more persons 11 present at a typical well site during fracturing operations. Bishop ([0075]) teaches a power system, system and method effective to minimize the overall footprint at a well site by minimizing manpower, reducing fuel costs and minimizing the amount of equipment employed at a well site during fracturing operations, which also serves to reduce travel costs for transporting equipment to and from a well site.

Moreover, Bishop ([0095]) specifically teaches that each of the members of the power system 100 described may be oriented and/or located within the perimeter as desired.

Weightman (Figs. 1-2) discloses that distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70. The distribution unit 26 may include an arrangement of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].

In other words, a typical frac spread within a well site (as disclosed by Bishop [0072]) will cover an area of about 14,164.0 square meters (about 3.5 acres or 152, 460 square foot and/or a square site location of 391 feet by 391 feet). 
Accordingly, because Weightman teaches the alternative of using just one or two centralized fluid cooling units on location to provide cooling fluid to multiple equipment units, it would have been obvious that one skill in the art would have end with a common cooling unit positioned at least 100 feet or more from the electric power generation unit as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP in view of Weightman further incorporating electric power generators spaced no more than two feet apart from one another and the common cooling unit positioned 100 feet or more from the electric power generation unit because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention and choosing from a finite number of identified, predictable solutions, with a reasonable expectations of success.

With regard to claim 10, BISHOP (Fig. 4) disclose:
A system (10) comprising:
a generator (first and second power systems 100, 101: [0090]; “a suitable power system 100 includes a hydraulic power supply system, an electric power supply system and a pneumatic power supply system including all hydraulic pump drives, one or more compressors supplying pneumatic power and one or more electric generators necessary to perform a particular fracturing operation while being designed and constructed to withstand an oilfield type environment”) comprising a reciprocating engine ([0069]: i.e. a portable or mobile power system including a hydraulic power supply system, an electric power supply system and a pneumatic power supply system on a single platform driven by a common internal combustion engine located on the platform of the power system), wherein the generator (100) provides electric power to one or more devices ([0076]: i.e. single fixable or portable power system 100 that is operationally configured to supply hydraulic power and electrical power simultaneously to frac spread equipment at a well site for fracturing operations).

But BISHOP does not explicitly meet the following limitation:
(A) a common cooling unit positioned remote from the generator, wherein the common cooling unit provides cooling fluid to the generator
(B) wherein each electric power generator of the plurality of electric power generators are spaced no more than two feet apart from one another; wherein the common cooling unit is positioned 100 feet or more from the electric power generation unit, and wherein the common cooling unit employs evaporation or vaporization to cool the cooling fluid

However, regarding limitation (A) above, Weightman (Figs. 1-2) discloses distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70.  The distribution unit 26 may include an arrangements of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].
It is further noted that the general teaching of Weightman (Figs. 1-2) regarding distribution unit 26, is not only limited to cooling systems but also to other systems as well (power/fuel/electrical/hydraulic source, etc.). However, as explained above, Weightman ([0031]) discloses a clear teaching on how to have a remote cooling system that can distribute cooling fluid to each well-stimulation equipment.
Still further, one skill in the art would have a high probability of success incorporating Weightman distribution unit 26 into BISHOP plurality of generators (frac pumps 105) in order to obtain the same benefits of Weightman that includes but not limited to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP incorporating a remote common cooling unit as taught by Weightman in order to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Further on, regarding limitation (B) above, the Examiner respectfully submits that because first and second power systems 100, 101 are placed on the outside on-site location, it follows that each one can be spaced from each other to occupy the minimum space possible on the on-site location while providing the require energy to each frac pump 105.

One skill in the art would have found ‘obvious to try’, choosing from a finite number (at least 1 or 2 feet of space to minimize/optimize space) of identified, predictable solutions (i.e. minimizing space in a working area and/or well site), with a reasonable expectations of success (because the first and second power systems 100, 101 are paced in the outside on-site location, heat transfer due to proximity will not be an issue as compared when working in an inside location where convection cooling will be problem due to the generated heat due to proximity between power systems; while in the outside location environmental radiation heating is a major problem to solve than proximity convection heating between equipment; hence trying closed positioning/relocation of the equipment is worth trying to minimize/optimize on-site space). 

Still further, 2 feet between first and second power systems is a minimum space needed for an operator (e.g. a human person) to service the power systems for any required maintenance on the perimeter of the power equipment. 

Still further, Bishop ([0072]) discloses that a well site of about 14,164.0 square meters (about 3.5 acres) can be quite congested in terms of equipment and manpower. It is not unusual for about fifty (50) or more persons (see symbol 11) to be present at a well site. When factoring in support crews, there may be about seventy (70) or more persons 11 present at a typical well site during fracturing operations. Bishop ([0075]) teaches a power system, system and method effective to minimize the overall footprint at a well site by minimizing manpower, reducing fuel costs and minimizing the amount of equipment employed at a well site during fracturing operations, which also serves to reduce travel costs for transporting equipment to and from a well site.

Moreover, Bishop ([0095]) specifically teaches that each of the members of the power system 100 described may be oriented and/or located within the perimeter as desired.

Weightman (Figs. 1-2) discloses that distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70. The distribution unit 26 may include an arrangement of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].

In other words, a typical frac spread within a well site (as disclosed by Bishop [0072]) will cover an area of about 14,164.0 square meters (about 3.5 acres or 152, 460 square foot and/or a square site location of 391 feet by 391 feet). 
Accordingly, because Weightman teaches the alternative of using just one or two centralized fluid cooling units on location to provide cooling fluid to multiple equipment units, it would have been obvious that one skill in the art would have end with a common cooling unit positioned at least 100 feet or more from the electric power generation unit as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP in view of Weightman further incorporating electric power generators spaced no more than two feet apart from one another and the common cooling unit positioned 100 feet or more from the electric power generation unit because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention and choosing from a finite number of identified, predictable solutions, with a reasonable expectations of success.

With regard to claim 16, BISHOP (Fig. 4) disclose:
A method comprising:
positioning a plurality of reciprocating engine-driven generators (first and second power systems 100, 101) adjacent to one another;

But BISHOP does not explicitly meet the following limitation:
(A) positioning a cooling unit separate from and at a distance from the plurality of reciprocating engine-driven generators; and supplying a cooling fluid from the cooling unit to the plurality of reciprocating engine-driven generators
(B) wherein each electric power generator of the plurality of electric power generators are spaced no more than two feet apart from one another; wherein the common cooling unit is positioned 100 feet or more from the electric power generation unit, and wherein the common cooling unit employs evaporation or vaporization to cool the cooling fluid

However, regarding limitation (A) above, Weightman (Figs. 1-2) discloses distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70.  The distribution unit 26 may include an arrangements of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].
It is further noted that the general teaching of Weightman (Figs. 1-2) regarding distribution unit 26, is not only limited to cooling systems but also to other systems as well (power/fuel/electrical/hydraulic source, etc.). However, as explained above, Weightman ([0031]) discloses a clear teaching on how to have a remote cooling system that can distribute cooling fluid to each well-stimulation equipment.
Still further, one skill in the art would have a high probability of success incorporating Weightman distribution unit 26 into BISHOP plurality of generators (frac pumps 105) in order to obtain the same benefits of Weightman that includes but not limited to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP incorporating a remote common cooling unit as taught by Weightman in order to enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units (Weightman [0031]) and take advantage of such mobile modular units such that the deployment of said power-generator units can be more efficient.

Further on, regarding limitation (B) above, the Examiner respectfully submits that because first and second power systems 100, 101 are placed on the outside on-site location, it follows that each one can be spaced from each other to occupy the minimum space possible on the on-site location while providing the require energy to each frac pump 105.

One skill in the art would have found ‘obvious to try’, choosing from a finite number (at least 1 or 2 feet of space to minimize/optimize space) of identified, predictable solutions (i.e. minimizing space in a working area and/or well site), with a reasonable expectations of success (because the first and second power systems 100, 101 are paced in the outside on-site location, heat transfer due to proximity will not be an issue as compared when working in an inside location where convection cooling will be problem due to the generated heat due to proximity between power systems; while in the outside location environmental radiation heating is a major problem to solve than proximity convection heating between equipment; hence trying closed positioning/relocation of the equipment is worth trying to minimize/optimize on-site space). 

Still further, 2 feet between first and second power systems is a minimum space needed for an operator (e.g. a human person) to service the power systems for any required maintenance on the perimeter of the power equipment. 

Still further, Bishop ([0072]) discloses that a well site of about 14,164.0 square meters (about 3.5 acres) can be quite congested in terms of equipment and manpower. It is not unusual for about fifty (50) or more persons (see symbol 11) to be present at a well site. When factoring in support crews, there may be about seventy (70) or more persons 11 present at a typical well site during fracturing operations. Bishop ([0075]) teaches a power system, system and method effective to minimize the overall footprint at a well site by minimizing manpower, reducing fuel costs and minimizing the amount of equipment employed at a well site during fracturing operations, which also serves to reduce travel costs for transporting equipment to and from a well site.

Moreover, Bishop ([0095]) specifically teaches that each of the members of the power system 100 described may be oriented and/or located within the perimeter as desired.

Weightman (Figs. 1-2) discloses that distribution unit 26 may be used to deliver cooling fluid 84 to one or more of the attached stimulation equipment units 70. The distribution unit 26 may include an arrangement of conduits (or manifolding) to direct the cooling fluid 84 into individual cooling sections (e.g., radiators) of equipment units 70 that are connected to the distribution unit 26.  The cooling fluid 84 may be pumped into the distribution unit 26 from a separate cooling unit (not shown).  By routing cooling fluid 84 through the distribution unit 26, the system may enable the use of just one or two centralized fluid cooling units on location to provide the fluid for cooling multiple equipment units 70 [0031].

In other words, a typical frac spread within a well site (as disclosed by Bishop [0072]) will cover an area of about 14,164.0 square meters (about 3.5 acres or 152, 460 square foot and/or a square site location of 391 feet by 391 feet). 
Accordingly, because Weightman teaches the alternative of using just one or two centralized fluid cooling units on location to provide cooling fluid to multiple equipment units, it would have been obvious that one skill in the art would have end with a common cooling unit positioned at least 100 feet or more from the electric power generation unit as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP in view of Weightman further incorporating electric power generators spaced no more than two feet apart from one another and the common cooling unit positioned 100 feet or more from the electric power generation unit because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention and choosing from a finite number of identified, predictable solutions, with a reasonable expectations of success.

With regard to claim 2, BISHOP in view of Weightman disclose the system according to claim 1, and further on BISHOP in view of Weightman also discloses:
wherein the plurality of generators comprises at least one reciprocating engine-driven generator (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 5, BISHOP in view of Weightman disclose the system according to claim 1.

But BISHOP in view of Weightman does not explicitly meet the following limitation:
(A) wherein the common cooling unit comprises one or more cooling towers

However, regarding limitation (A) above, the Examiner takes Official Notice that it is well-known in the art to have cooling towers in similar fracking power generation systems in order to incorporate thermal management of similar temperature-controlled devices.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP in view of Weightman further incorporating one or more cooling towers as taught by Common Knowledge to incorporate thermal management of similar temperature-controlled devices in fracking power generation systems.

With regard to claim 6, BISHOP in view of Weightman disclose the system according to claim 1, and further on BISHOP in view of Weightman also discloses:
wherein the common cooling unit comprises any one or more of a radiator, a liquid-to-liquid heat exchanger, a liquid-to-air heat exchanger, and a cooling tower (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 7, BISHOP in view of Weightman disclose the system according to claim 1.

But BISHOP in view of Weightman does not explicitly meet the following limitation:
(A) wherein the cooling fluid comprises an anti-corrosion agent

However, regarding limitation (A) above, the Examiner takes Official Notice that it is well-known in the art to use anti-corrosion agent cooling fluids since such systems are outside in the atmosphere and will face adverse weather conditions that include moist air and dust particles that can put a toll on said systems.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of BISHOP in view of Weightman further incorporating one or more cooling towers as taught by Common Knowledge to incorporate thermal management of similar temperature-controlled devices in fracking power generation systems.

With regard to claim 8, BISHOP in view of Weightman disclose the system according to claim 1, and further on BISHOP in view of Weightman also discloses:
wherein the cooling fluid is transported from the common cooling unit to the power generation unit via a supply line (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 9, BISHOP in view of Weightman disclose the system according to claim 1, and further on BISHOP in view of Weightman also discloses:
wherein warmed cooling fluid is transported from the power generation unit to the common cooling unit via a return line (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 11, BISHOP in view of Weightman disclose the system according to claim 10, and further on BISHOP in view of Weightman also discloses:
wherein cooling fluid is circulated directly from the common cooling unit to the reciprocating engine of the generator (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 12, BISHOP in view of Weightman disclose the system according to claim 10, and further on BISHOP in view of Weightman also discloses:
wherein the generator further comprises a liquid-to-liquid heat exchanger, and wherein cooling fluid is circulated to the liquid-to-liquid heat exchanger (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 13, BISHOP in view of Weightman disclose the system according to claim 12, and further on BISHOP in view of Weightman also discloses:
wherein engine coolant from the reciprocating engine is circulated to the liquid-to-liquid heat exchanger, and wherein heat is transferred from the engine coolant to the cooling fluid (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 14, BISHOP in view of Weightman disclose the system according to claim 13, and further on BISHOP in view of Weightman also discloses:
wherein the engine coolant comprises an anti-corrosion agent (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 15, BISHOP in view of Weightman disclose the system according to claim 13, and further on BISHOP in view of Weightman also discloses:
wherein the reciprocating engine is coupled to the liquid-to- liquid heat exchanger via an engine supply line and an engine return line (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 18, BISHOP in view of Weightman disclose the system according to claim 16, and further on BISHOP in view of Weightman also discloses:
wherein at least one of the plurality of reciprocating engine- driven generators comprises a liquid-to-liquid heat exchanger (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 19, BISHOP in view of Weightman disclose the system according to claim 16, and further on BISHOP in view of Weightman also discloses:
wherein the cooling unit comprises any one or more of a radiator, a liquid-to-liquid heat exchanger, a liquid-to-air heat exchanger, and a cooling tower (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 20, BISHOP in view of Weightman disclose the method according to claim 16, and further on BISHOP in view of Weightman also discloses:
wherein the cooling unit comprises any one or more of a radiator, a liquid-to-liquid heat exchanger, a liquid-to-air heat exchanger, and a cooling tower (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 21, BISHOP in view of Weightman disclose the system according to claim 10, and further on BISHOP in view of Weightman also discloses:
wherein the plurality of electric power generators are spaced no more than two feet apart from one another (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 22, BISHOP in view of Weightman disclose the system according to claim 21, and further on BISHOP in view of Weightman also discloses:
wherein the common cooling unit comprises one or more cooling towers (Please follow similar analysis for same/similar limitations as explained above).

With regard to claim 23, BISHOP in view of Weightman disclose the method according to claim 16, and further on BISHOP in view of Weightman also discloses:
wherein the cooling unit comprises one or more cooling towers (Please follow similar analysis for same/similar limitations as explained above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747